Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In a response filed 04 March 2021, Applicant amends claims 1, 3-7, 10-16 & 18-20.  Claims 1-20 are presented for examination.
Terminal Disclaimer
The terminal disclaimer filed on 11 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat 10476880 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see Remarks, filed 04 March 2021, with respect to the claim rejections under 35 U.S.C. 112(b) and 35 U.S.C. 103, in combination with the filed amendments, have been fully considered and are persuasive.  The claim rejections under 35 U.S.C. 112(b) and 35 U.S.C. 103 have been withdrawn. 

Applicant’s arguments, see Remarks, filed 04 March 2021, with respect to the claim rejections under non-statutory double patenting, in combination with the filed amendments and eTD, have been fully considered; the claim rejections under non-statutory double patenting are withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The claims are directed to novel and non-obvious methods for providing an electronic item.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850.  The examiner can normally be reached on 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARREN B SCHWARTZ/               Primary Examiner, Art Unit 2435